DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application with respect to claims 1-20, filed on July 06, 2020, wherein claims 1-20 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed  on 07/06/2020 have been fully considered but they are not persuasive. The prior art of Cheng has been withdrawn and the claims are rejected in view of Dalsgaard et al. (US 2019/0313324 A1). The reasons are set forth below:
Applicant’s arguments and Examiner’s:
	(I) Applicant’s argument in reference to the drawing objections: Applicant’s remarks page 9-10, recites, 
“Specifically, amended claim 1 recites, "at a user equipment (UE)... configured with a Connected Discontinuous Reception (C-DRX) functionality, the C-DRX functionality including a cycle with at least one onDuration, the UE further configured with carrier aggregation (CA) in an unlicensed spectrum... CA in the unlicensed spectrum further including a discovery reference  signal (DRS) monitoring timing configuration (DMTC) occasion that occurs outside of the at least one onDuration: determining, prior to the DMTC occasion, that a type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE during the DMTC occasion; determining at least one subframe of a first onDuration for the UE to utilize an active mode of processing related to performing at least one measurement corresponding to the secondary cell, wherein the DMTC occasion is subsequent to the first onDuration; and determining to utilize a sleep mode of processing related to performing measurements in the unlicensed spectrum during the DMTC occasion based on detecting a first downlink signal transmitted by the secondary cell during the at least one subframe of the first onDuration and determining that the type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE." The Applicant submits that the cited references are silent with regard to "determining to utilize a sleep mode of processing... during the DMTC occasion based on... determining that the type of neighbor cell measurement in the unlicensed spectrum is, not to be performed by the UE," as recited in amended claim 1. None of the cited reference make any reference to a UE's neighbor cell measurement configuration providing the basis for the UE decision to use a sleep mode during a DMTC occasion. There is simply no discussion in Kadiri, Novlan or Cheng of any sort of correlation 

	(i) Examiner’s response: The newly found prior of  Kadiri does not explicitly teach however, Novlan teaches:  “determining, prior to the DMTC occasion (Novlan: fig 10), that a type of neighbor cell measurement (Novlan: para [0107]) in the unlicensed spectrum is not to be performed by the UE during the DMTC occasion (Novlan: fig 10-12, para [0139]-[0141], where, different signaling methods (e.g. physical vs. higher layer signaling) may be utilized to control the UE RRM and CSI measurement behavior on DRS occasions within DMTC periods respectively. The valid measurement periods for determining whether the UE can skip CSI or RRM measurement on subsequent DMTC periods may also be configured independently, hence configuration of unlicensed band is not performed within the next DMTC occasion in order to support efficient data transmission on unlicensed spectrum). In response to the arguments, “The Applicant submits that the cited references are silent with regard to "determining to utilize a sleep mode of processing... during the DMTC occasion based on... determining that the type of neighbor cell measurement in the unlicensed spectrum is, not to be performed by the UE," as recited in amended claim 1. None of the cited reference make any reference to a UE's neighbor cell measurement configuration providing the basis for the UE decision to use a sleep mode during a DMTC occasion. There is simply no discussion in Kadiri, Novlan or Cheng of any sort of correlation between using a sleep mode during a measurement occasion and the UE's neighbor cell measurement configuration”, the examiner respectfully disagrees. In the instant specification in para [0062]-[0063], recites, “In 420, the UE 110 does not utilize an active mode of processing to perform LAA measurements during the DMTC occasion. For instance, the UE 110 may determine that since the LAA serving cell measurements are satisfied and LAA neighbor cell measurements are not configured, the UE 110 may remain in a sleep mode based on the C-DRX cycle and not turn on its receiver to listen for control information broadcasted by LAA cells during the DMTC occasion because the UE 110 has nothing left to measure with respect to LAA cells for RRM purposes”. Based on the cited statement from the instant specification, Dalsgaard teaches DRX measurement in first on-Duration, in fig 3, para [0070]-[0078], and after that the UE is in sleep state. Which meets the condition of the stated paragraph [0062]-[0063]. Hence the said arguments are moot. Therefore Kadiri in view of Novlan further in view of Dalsgaard teach the said limitation. Thus it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kadiri and Novlan with teaching of Dalsgaard for the advantage of saving power during a DRX cycle.
All the remaining arguments are based on the arguments above and are responded to in full.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al (US 2019/0021052 A1), hereinafter, “Kadiri” in view of Dalsgaard et al (US 2019/0313324 A1), hereinafter, “Dalsgaard” further in view of Novlan et al (US 2016/0302230 A1), hereinafter, “Novlan”.
Regarding claims 1 and 16, Kadiri teaches: A method and UE, comprising: at a user equipment (UE) connected to a primary cell of a network (Kadiri: fig 1, para [0034], “PCell”), the UE and the network configured with a Connected Discontinuous Reception (C-DRX) functionality (Kadiri: para [0025], “Connected Mode C-DRX” cycle, where UE may monitor a PDCCH), the C-DRX functionality including a cycle with at least one onDuration (Kadiri: para [0038], “onDuration” (activity period));
a transceiver configured to establish a connection to a primary cell of a network (Kadiri: fig 1, para [0034], “PCell”);
the UE further configured with carrier aggregation (CA) (Kadiri: para [0011], “Carrier Aggregation”), in an unlicensed spectrum (Kadiri: para [0023], “unlicensed SCell”), CA in the unlicensed spectrum including a primary component carrier (PCC) (Kadiri: para [0039], “PCC”), served by the primary cell (Kadiri: fig 3B, [0051], “a primary component carrier may be referred to as a primary cell (PCell)”); on a frequency band in the licensed spectrum (Kadiri: fig 2A, where Pcell on LTE, i.e., on licensed band, para [0054], “PCell” in licensed  band/carrier), and 
a secondary component carrier (SCC) (Kadiri: para [0025], “SCC”), served by a secondary cell on a frequency band in an unlicensed spectrum (Kadiri: para [0023], para [0052]), 
CA in the unlicensed spectrum further including a reference signal (DRS) (Kadiri: fig 3B, para [0101]-[0110], [0036]), 
Kadiri explicitly does not teach: wherein the DMTC occasion; 
However, Dalsgaard in the same field of endeavor teaches: wherein the DMTC occasion is subsequent to the first onDuration (Dalsgaard: fig 3, instance 303, detected DMTC occasion, see para [0071], where, subsequent occurrence of DMTC 303 of the first occurrence at the beginning of the frame appear between the first detected on-Duration at 3131 and  the second on-Duration at 3132); 
determining at least one subframe of a first onDuration (Dalsgaard: fig 3, the first detected on-Duration at 3131, para [0071]) for the UE to utilize an active mode of processing related to performing at least one measurement corresponding to the secondary cell (Dalsgaard: fig 3, para [0073],  where, UE may perform measurement on the first detected on-Duration at 3131,  see further para [0074]-[0078]); and 
determining to utilize a sleep mode (Dalsgaard: para [0082], where, determine missing reference signal within a single DRX interval (equivalent to “sleep mode processing”)) of processing related to performing measurements in the unlicensed spectrum (Dalsgaard: fig 3, para [0070], where, “Licensed Assisted Access (LAA) systems” includes “unlicensed spectrum”, para [0066]) during the DMTC occasion based on detecting a first downlink signal transmitted by the secondary cell during the at least one subframe of the first onDuration (Dalsgaard: fig 3, para [0070]-[0078], where, UE monitors the PDCCH (Physical Downlink Control Channel). Besides On Duration, the Active Time includes e.g. the time when UE's DRX-Inactivity Timer is running. The DRX-Inactivity Timer runs for a number of consecutive subframes after PDCCH indicates initial user data transmission for the UE. The network knows that the UE has the receiver powered on during the Active Time, as the specified rules work in such way that (expect in error cases) both the network and the UE have the same understanding of UE's Active Time. UE may be receiving or measuring also outside the Active Time); 
	monitoring timing configuration (DMTC) occasion that occurs outside of the at least one onDuration (Dalsgaard: fig 3, instance 303, detected DMTC occasion, see para [0071], where, subsequent occurrence of DMTC 303 of the first occurrence at the beginning of the frame appear between the first detected on-Duration at 3131 and  the second on-Duration at 3132);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kadiri with the teaching of Dalsgaard, to incorporate the “monitoring DMTC occasion” for the advantage of saving power during a cycle, referred to as the DRX cycle (Dalsgaard: para [0073]).
Neither Kadiri nor Dalsgaard explicitly teach, however, Novlan teaches: determining, prior to the DMTC occasion (Novlan: fig 10), that a type of neighbor cell measurement (Novlan: para [0107]) in the unlicensed spectrum is not to be performed by the UE during the DMTC occasion (Novlan: fig 10-12, para [0139]-[0141], where, different signaling methods (e.g. physical vs. higher layer signaling) may be utilized to control the UE RRM and CSI measurement behavior on DRS occasions within DMTC periods respectively. The valid measurement periods for determining whether the UE can skip CSI or RRM measurement on subsequent DMTC periods may also be configured independently, hence configuration of unlicensed band is not performed within the next DMTC occasion in order to support efficient data transmission on unlicensed spectrum);
and determining that the type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE (Novlan: fig 10-12, para [0139]-[0141], where, different signaling methods (e.g. physical vs. higher layer signaling) may be utilized to control the UE RRM and CSI measurement behavior on DRS occasions within DMTC periods respectively. The valid measurement periods for determining whether the UE can skip CSI or RRM measurement on subsequent DMTC periods); 

	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of Kadiri and Dalsgaard with the teaching of Novlan, to incorporate the “monitoring of DMTC occasion” for the advantage of utilizing this scheme is the ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE (Novlan: para [0100]).
Regarding claim 2, Kadiri modified by Dalsgaard further modified by Novlan further teaches: The method of claim 1, wherein a duration of the at least one subframe of the first onDuration is less than a duration of the first onDuration (Dalsgaard: fig 3, para [0073],  where, UE may perform measurement on the first detected on-Duration at 3131,  see further para [0074]-[0078]);
Regarding claim 3, Kadiri further teaches: The method of claim 1, wherein the first downlink signal transmitted by the secondary cell comprises a signal intended for the UE (Kadiri: para [0023]-[0024]).
Regarding claims 4 and 18, Kadiri further teaches: The method of claim 1, wherein the first downlink signal transmitted by the secondary cell comprises a signal intended for a further UE (Kadiri: fig 2B, “UE CA timeline for Scell configuration”, and fig 4, step 402, para [0111]-[0113], further, see para [0023], where, Scell transmits PDCCH every one ms which is intended for further UE).

Regarding claim 5, Kadiri further teaches: The method of claim 1, wherein the at least one measurement corresponding to the secondary cell is based on radio resource management (RRM) (Kadiri: see para [0117]).

Regarding claim 6, Kadiri modified by Dalsgaard further modified by Novlan further teaches: The method of claim 1, wherein the type of neighbor cell measurement is intra-frequency neighbor cell measurement (Novlan: para [0107]).
Regarding claim 7, Kadiri modified by Dalsgaard further modified by Novlan further teaches: The method of claim 1, wherein the at least one subframe of the first onDuration includes a first subframe and a second subframe (Cheng: fig 6, where, onDurationTimer = 2SF, para [0036], further para [0085]).

Regarding claims 8, 9, 13 and, 17, Kadiri modified by Dalsgaard further modified by Novlan further teaches: The method of claim 1, wherein when the first downlink signal transmitted by the secondary cell is not detected during the at least one subframe, utilizing the active mode of processing related to performing the at least one measurement corresponding to the secondary cell (Kadiri: fig 2C, para [0014]) during the DMTC occasion (Dalsgaard: fig 3, para [0073]-[0078]);
wherein performing the at least one measurement corresponding to the secondary cell during the DMTC occasion (Novlan: fig 11 and 12, para [0110]-[0111]); 
includes monitoring a first subframe of the DMTC occasion for a DRS broadcasted by the secondary cell (Dalsgaard: fig 3, para [0073]-[0078], where, DRS is detected).
monitoring the first subframe of the DMTC occasion for a second downlink signal transmitted by the secondary cell (Dalsgaard: fig 3, para [0073], where, DRS is detected); and 
when one of the DRS broadcasted by the secondary cell or the second downlink signal (transmitted by the secondary cell is detected during the first subframe of the DMTC occasion (Novlan: fig 11 and 12, para [0110]-[0111]) initiating the sleep mode of processing related to performing the at least one measurement corresponding to the secondary cell for the remaining subframes of the DMTC occasion (Novlan: fig 10, para [0095]).
Regarding claims 10 and 19, Kadiri further teaches: A method, comprising: at a user equipment (UE) connected to a primary cell of a network (Kadiri: fig 1, para [0034], “PCell”),  the UE and the network configured with a Connected Discontinuous Reception (C-DRX) functionality (Kadiri: para [0025], “Connected Mode C-DRX” cycle, where UE may monitor a PDCCH),  the C-DRX functionality including a cycle with at least one onDuration (Kadiri: para [0038], “onDuration” (activity period));
the UE further configured with carrier aggregation (CA) in an unlicensed spectrum (Kadiri: para [0011], “Carrier Aggregation”), in an unlicensed spectrum (Kadiri: para [0023], “unlicensed SCell”), CA in the unlicensed spectrum including a primary component carrier (PCC) (Kadiri: para [0039], “PCC”), served by the primary cell (Kadiri: fig 3B, [0051], “a primary component carrier may be referred to as a primary cell (PCell)”); on a frequency band in the licensed spectrum (Kadiri: fig 2A, where Pcell on LTE, i.e., on licensed band, para [0054], “PCell” in licensed  band/carrier), and 
CA in the unlicensed spectrum further including a reference signal (DRS) monitoring timing configuration (DMTC) occasion that occurs outside of the at least one onDuration (Kadiri: fig 3B, para [0101]-[0110], [0036]);
Kadiri explicitly does not teach: wherein the DMTC occasion; 
However, Dalsgaard in the same field of endeavor teaches: wherein the DMTC occasion is subsequent to the first onDuration (Dalsgaard: fig 3, instance 303, detected DMTC occasion, see para [0071], where, subsequent occurrence of DMTC 303 of the first occurrence at the beginning of the frame appear between the first detected on-Duration at 3131 and  the second on-Duration at 3132); 
determining at least one subframe of a first onDuration (Dalsgaard: fig 3, the first detected on-Duration at 3131, para [0071]) for the UE to utilize an active mode of processing related to performing at least one measurement corresponding to the secondary cell (Dalsgaard: fig 3, para [0073],  where, UE may perform measurement on the first detected on-Duration at 3131,  see further para [0074]-[0078]); and 
determining to utilize a sleep mode (Dalsgaard: para [0082], where, determine missing reference signal within a single DRX interval (equivalent to “sleep mode processing”)) of processing related to performing measurements in the unlicensed spectrum (Dalsgaard: fig 3, para [0070], where, “Licensed Assisted Access (LAA) systems” includes “unlicensed spectrum”, para [0066]) during the DMTC occasion based on detecting a first downlink signal transmitted by the secondary cell during the at least one subframe of the first onDuration (Dalsgaard: fig 3, para [0070]-[0078], where, UE monitors the PDCCH (Physical Downlink Control Channel). Besides On Duration, the Active Time includes e.g. the time when UE's DRX-Inactivity Timer is running. The DRX-Inactivity Timer runs for a number of consecutive subframes after PDCCH indicates initial user data transmission for the UE. The network knows that the UE has the receiver powered on during the Active Time, as the specified rules work in such way that (expect in error cases) both the network and the UE have the same understanding of UE's Active Time. UE may be receiving or measuring also outside the Active Time ); 
monitoring timing configuration (DMTC) occasion that occurs outside of the at least one onDuration (Dalsgaard: fig 3, instance 303, detected DMTC occasion, see para [0071], where, subsequent occurrence of DMTC 303 of the first occurrence at the beginning of the frame appear between the first detected on-Duration at 3131 and  the second on-Duration at 3132);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kadiri with the teaching of Dalsgaard, to incorporate the “monitoring DMTC occasion” for the advantage of saving power during a cycle, referred to as the DRX cycle (Dalsgaard: para [0073]).
Neither Kadiri nor Dalsgaard explicitly teach, however, Novlan teaches: determining, prior to the DMTC occasion (Novlan: fig 10), that a type of neighbor cell measurement (Novlan: para [0107]) in the unlicensed spectrum is not to be performed by the UE during the DMTC occasion (Novlan: fig 10-12, para [0139]-[0141], where, different signaling methods (e.g. physical vs. higher layer signaling) may be utilized to control the UE RRM and CSI measurement behavior on DRS occasions within DMTC periods respectively. The valid measurement periods for determining whether the UE can skip CSI or RRM measurement on subsequent DMTC periods may also be configured independently, hence configuration of unlicensed band is not performed within the next DMTC occasion in order to support efficient data transmission on unlicensed spectrum);
and determining that the type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE (Novlan: fig 10-12, para [0139]-[0141], where, different signaling methods (e.g. physical vs. higher layer signaling) may be utilized to control the UE RRM and CSI measurement behavior on DRS occasions within DMTC periods respectively. The valid measurement periods for determining whether the UE can skip CSI or RRM measurement on subsequent DMTC periods); 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of Kadiri and Dalsgaard with the teaching of Novlan, to incorporate the “monitoring of DMTC occasion” for the advantage of utilizing this scheme is the ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE (Novlan: para [0100]).
Regarding claim 11, Kadiri further teaches: The method of claim 10, wherein detecting one of a DRS broadcasted by the SCC or the downlink signal transmitted by the secondary cell comprise determining whether a predetermined condition has been satisfied (Kadiri: para [0026], where, “secondary cell activation condition has been satisfied, the secondary cell activate state including a dormant SCell state. Moreover, the UE may operate at least in the dormant SCell state”), wherein the predetermined condition is based on performing radio resource management (RRM) measurements (Kadiri: see para [0117]).

Regarding claim 12, Kadiri further teaches: The method of claim 11, wherein the RRM measurements include at least one of a reference signal received power (RSRP) or a reference signal received quality (RSRQ) (Kadiri: para [0127]).

Regarding claim 14, Kadiri further teaches: The method of claim 10, wherein the network is an LTE network (Kadiri: fig 2C, para [0022]).

Regarding claim 15, Kadiri further teaches: The method of claim 10, wherein the primary cell is an Evolved Node B (eNB) (Kadiri: fig 2C, para [0022]).

Regarding claim 20, Kadiri further teaches: The UE of claim 19, wherein the downlink signal transmitted by the secondary cell comprises a signal intended for a further UE (Kadiri: see para [0023], where, Scell transmits PDCCH every one ms which is intended for further UE).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAM U. AHMED
Examiner
Art Unit 2461



/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461